EXHIBIT A
                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF NEW YORK
------------------------------X        Docket#
UNITED STATES OF AMERICA,     :        19-cr-00582-DRH-ARL-1
                              :
                              :
     - versus -               :        U.S. Courthouse
                              :        Central Islip, New York
                              :
JACK CABASSO,                 :        January 6, 2020
                Defendant     :        2:02 PM
------------------------------X

        TRANSCRIPT OF CRIMINAL CAUSE FOR PROCEEDING
        BEFORE THE HONORABLE ARLENE R. LINDSAY
            UNITED STATES MAGISTRATE JUDGE
A   P   P   E     A   R     A      N   C   E   S:



For the Government:             Seth D. DuCharme, Esq.
                                Acting U.S. Attorney


                      BY:       Ian Richardson, Esq.
                                Assistant U.S. Attorney
                                100 Federal Plaza
                                Central Islip, NY 11722


For the Defendant:              Albert Y. Dayan, Esq.
                                Law Office of Albert Y. Dayan
                                80-02 Kew Gardens Road
                                Suite 902
                                Kew Gardens, NY 11415




Transcription Service:          Transcriptions Plus II, Inc.
                                61 Beatrice Avenue
                                West Islip, New York 11795
                                rl.transcriptions2@gmail.com


Proceedings recorded by electronic sound-recording,
transcript produced by transcription service
                                                                    2
                             Proceedings
 1             THE CLERK:   USA v. Cabasso.    Please state your

 2   appearances.

 3             MR. RICHARDSON:   Good afternoon, your Honor.

 4   Ian Richardson for the United States.

 5             THE COURT:   Yes, good afternoon.

 6             MR. DAYAN:   Good afternoon, your Honor.    For

 7   Mr. Jack Cabasso, Albert Dayan.

 8             THE COURT:   All right.   So Mr. Richardson, I

 9   understand that there's been some agreement with respect

10   to a bail package; is that right?

11             MR. RICHARDSON:   That's right, your Honor.

12             THE COURT:   All right.   Do you want to just

13   kind of lay out for me what's been agreed to?

14             MR. RICHARDSON:   Absolutely.    Your Honor, after

15   discussions with defense counsel, we've agreed that a

16   bail package with a bond set at $3 million secured by the

17   signatures of seven sureties, two properties and a

18   $200,000 cash bail with a condition the defendant remain

19   on home confinement with electronic monitoring would

20   suffice to ensure the defendant appears as required.

21             THE COURT:   All right.   So the two properties

22   are 1 Lady Janes Way in Northport, correct?

23             MR. RICHARDSON:   That's correct, your Honor.

24             THE COURT:   Who owns that property, Mr. Dayan?

25             MR. DAYAN:   I understand it's controlled by the




                    Transcriptions Plus II, Inc.
                                                                    3
                               Proceedings
 1   defendant's wife who is present here in the audience.

 2              THE COURT:    Well, what do you mean

 3   "controlled"?   Who is --

 4              MR. DAYAN:    Well, she is the owner, Judge.

 5              THE COURT:    So --

 6              MR. DAYAN:    Yes, Judge.

 7              THE COURT:    And then is there another property

 8   in Commack?

 9              MR. RICHARDSON:       That's correct, your Honor.

10   It's 48 Mall Drive.     That's owned by an LLC that is also

11   solely controlled by Frances Cabasso.       And I just note,

12   your Honor, both of those properties have been indicted

13   and they're subject to forfeiture in this case and Mrs.

14   Cabasso is also herself a defendant in this case.

15              Given that, the other sureties in the case and

16   the cash bail that we're asking for are necessary to

17   provide the sufficient assurance that he will not flee.

18              THE COURT:    All right.    So the -- is Mrs.

19   Cabasso here?

20              MR. DAYAN:    She is, Judge, with consent of her

21   counsel.   I have personally spoken to her counsel,

22   Kenneth Kaplan, and he's --

23              THE COURT:    Okay.

24              MR. DAYAN:    -- consented to her being here.

25              THE COURT:    All right.    And when is that cash




                     Transcriptions Plus II, Inc.
                                                                     4
                              Proceedings
 1   to be deposited?

 2              MR. DAYAN:   We have the check with us now,

 3   Judge.

 4              THE COURT:   All right.    And I was handed a list

 5   of names as I walked in.   Michael Cabasso (ph.), Andrew

 6   Cabasso (ph.), Mark -- what is the last name?

 7              MR. DAYAN:   Mark Davidov (ph.).

 8              THE COURT:   Davidov?    James Tranchina (ph.),

 9   Rose Cabasso (ph.) and Deborah Bluestone (ph.), is it?

10              MR. DAYAN:   Yes, everyone is present, Judge.

11              THE COURT:   Okay.   I want those individuals to

12   step forward.    Actually let me start with Mrs. Cabasso.

13   She's here?

14              MR. DAYAN:   She is.    Should she walk up to the

15   podium, Judge?

16              THE COURT:   Yes, please.    And I know that you

17   have the consent of her counsel and I know this is

18   complicated by the fact that she's a co-defendant, so

19   please to the extent you're able to advise her if

20   responding to some question would somehow compromise her

21   Fifth Amendment privilege, then you need to either alert

22   me or alert her, so that we won't go any further than we

23   have to.

24              MR. DAYAN:   I will do so.

25              THE COURT:   Okay.   And I'm not sure if




                      Transcriptions Plus II, Inc.
                                                                            5
                                 Proceedings
 1   admitting to ownership to these properties in any way

 2   compromises her but it sounds like it's on the deed and a

 3   matter of public record; is that right, Ms. Cabasso?          I

 4   see you --

 5                MS. CABASSO:   That's correct.

 6                THE COURT:   -- you're nodding your head, yes.

 7   Okay.   So it's not usual that a co-defendant posts

 8   property to secure a defendant's release but you are

 9   married to Jack Cabasso --

10                MS. CABASSO:   Correct.

11                THE COURT:   -- the defendant, right.    Okay.       So

12   the two properties, 1 Lady Lanes Way in Northport and the

13   one that's in Commack, 48 -- what is it, Mall Drive?

14                MS. CABASSO:   Yes.

15                THE COURT:   Okay.    Both are yours, either by

16   virtue of another entity that you are the sole proprietor

17   and owner of and either in your own individual capacity,

18   correct?

19                MS. CABASSO:   Correct.

20                THE COURT:   Okay.    So -- and I'm going to ask

21   everybody who is part of the suretor package, the names

22   that I read, listen up because when I call you up, I'm

23   going to ask you questions pertinent to what I am about

24   to explain to Mrs. Cabasso and if you can't hear me, you

25   better raise your hand because this is important.




                       Transcriptions Plus II, Inc.
                                                                  6
                             Proceedings
 1              To the extent that anyone is posting bail for

 2   Mr. Cabasso's release, whatever the amount of the bail is

 3   and in this case the amount that's been agreed to is $3

 4   million, with $200,000 pledged as cash and two

 5   properties.

 6              The problem with the properties that are being

 7   posted by Mrs. Cabasso are they are properties that are

 8   subject to forfeiture by the United States government if

 9   the defendant is convicted.   That means that the

10   government may not go to -- if there's a violation in the

11   bail conditions, the government may not seek forfeiture

12   of those properties in order to redress the violation of

13   bail.   They will, more than likely, go after the

14   individuals and whatever those individuals have.

15              So Michael Cabasso, Andrew Cabasso, Mark

16   Davidov, James Tranchina, Rose Cabasso, Deborah

17   Bluestone, you may find yourself in the position of being

18   first up in terms of satisfying the $3 million.     Again,

19   that would only be a problem if the defendant violates

20   bail.

21              So what are the conditions of bail?    The

22   conditions of bail are essentially that the defendant,

23   Jack Cabasso, is going to be held on what we call house

24   arrest.   He can't leave his home for any reason except

25   the ones that I am going to list.   He can visit with his




                     Transcriptions Plus II, Inc.
                                                                         7
                              Proceedings
 1   attorney.   He can come to court and if he has a medical

 2   emergency and needs to go see a doctor about that, he can

 3   after contacting the agency, what we call pretrial

 4   services, arrange for that medical visit.    That's it.        He

 5   can't visit you folks.   I suspect that some of you,

 6   Michael and Andrew perhaps and maybe even Rose, you're

 7   relatives, he can't leave his home to visit you.     He

 8   can't leave his home to go to the corner drugstore.       He

 9   can't leave his home to go buy milk.

10               If he does that, he will be in violation of

11   bail and if he is in violation of bail, that gives the

12   government perfect the opportunity to go after your

13   property, your assets and anything else you have of

14   value.   Your wages, they could be garnished.

15               So be mindful of what's at risk here when you

16   decide whether or not you're going to go forward in

17   signing this bond.

18               The other condition in addition to house arrest

19   is that he is not to contact, he's not permitted to

20   contact anyone who is affiliated with Aventura

21   Technologies except that he is permitted to talk to his

22   wife and his two sons, Michael and Andrew.      After that

23   and remember, this is a case that's being investigated by

24   the FBI, if he contacts any of the other individuals

25   associated with that company, they'll find out and you




                      Transcriptions Plus II, Inc.
                                                                   8
                               Proceedings
 1   folks will be in trouble, as well as the defendant but

 2   you folks will be subject to a forfeiture of a

 3   substantial amount of money.

 4             Now you may think as you sit here, well, we've

 5   got one, two, three, four, five, six and including Mrs.

 6   Cabasso, seven people, oh, the government can distribute

 7   it evenly between seven, so it's not really 3 million.

 8   No, the government can go after whatever is easier,

 9   whoever's got the most and whatever the easy pickings

10   are, they can go after.    You're all equally liable and it

11   doesn't get spread across the seven.    Whoever has got the

12   best, you know, and the most resources may be the first

13   up and the government may decide that that's all they

14   want to go after.   They don't have to even it out between

15   all seven of you.

16             Those are the conditions of bail.    The

17   properties at Lady Janes Way and Mall Drive cannot be

18   impaired in any way.   You can't use them to mortgage.

19   You can't use them to pay attorney's fees.    You can't

20   diminish their value in any way.    So if you were

21   considering a home equity loan to maybe pay counsel fees

22   or pay for, I don't know, something you might need, you

23   cannot do that as long as these properties are pledged to

24   secure your husband's release.

25             Do you understand that?




                    Transcriptions Plus II, Inc.
                                                                    9
                              Proceedings
 1             MS. CABASSO:   Yes.

 2             THE COURT:   Okay.    So I've sort of given you

 3   the parameters of costs first and fore -- you know, not

 4   to -- I don't want to ignore this.     If the defendant

 5   fails to show up in court, I mean, he's under house

 6   arrest but if he doesn't come to court one day, that's

 7   one of the exceptions I've provided, that he's to come to

 8   court on a date that's set, if he doesn't show up, that's

 9   a violation of bail and everybody is subject to the same

10   risk I've described.

11             In addition, for Mr. Cabasso himself, if he

12   fails to show up for a court visit or a court date, he'll

13   be subject to another charge called bail jumping which

14   would run independent from what he's charged with.

15             So I am going to ask you, Mrs. Cabasso, first

16   and then the other suretors did you understand what I

17   explained and do you have any questions?

18             MS. CABASSO:   I understand.

19             THE COURT:   Okay.

20             MS. CABASSO:   No questions.

21             THE COURT:   No questions.    And you're willing

22   to sign the bond as it is?

23             MS. CABASSO:   Yes.

24             THE COURT:   Okay.    So with respect to the other

25   individuals, the other six names I have who are in this




                    Transcriptions Plus II, Inc.
                                                                      10
                                  Proceedings
 1   courtroom, first of all, did you all hear what I

 2   described?

 3                THE SURETORS:    Yes.

 4                THE COURT:   Okay.   Does anyone have a question

 5   that they want to ask me and I'll have you come on up and

 6   we can explore it?    Okay.    No one has a question.    All

 7   right.

 8                So I take it from that and again, there's no

 9   compulsion here, if you want to sign, you sign.         If you

10   don't want to sign, you're not required to do so.

11                All right.   Let's have Mrs. Cabasso sign the

12   bond and have any suretor that wishes to be considered as

13   a suretor, come on up and you can execute the bond.

14   (Pause)

15                MR. DAYAN:   She could sit down, right?

16                THE COURT:   Yes, after you've signed the bond,

17   then you can sit down.

18   (Pause)

19                MR. DAYAN:   So Rose Cabasso, just sign above

20   your name.

21                I want to announce them as they approach.

22   They'll just sign above their names, if you don't mind,

23   Judge.

24                THE COURT:   Yes, that's fine.

25                MR. DAYAN:   Thank you.   Jack, I need you to




                       Transcriptions Plus II, Inc.
                                                                      11
                               Proceedings
 1   sign right over here.

 2             Yeah, you could all come up together. Come up.

 3   (Pause)

 4             MR. DAYAN:     All right.    So everyone has

 5   executed their signatures.

 6             THE COURT:     All right.    Thank you.   All right,

 7   Mr. Cabasso.   You're being released on the bail package

 8   that's been described.    I'm sure you've heard as I

 9   explained to the suretors in this case, what the

10   conditions of your release are.       Do you need me to

11   explain them once again to you --

12             THE DEFENDANT:     No.

13             THE COURT:     -- or repeat them?

14             THE DEFENDANT:     No.

15             THE COURT:     You're clear on what your

16   obligations are?

17             THE DEFENDANT:     Yes.

18             THE COURT:     Okay.   And again, I'll reiterate,

19   don't fail to come to court because that will trigger not

20   only a forfeiture of the bail and put everyone at risk

21   along with the other risks that I described but you would

22   wind up being charged with a separate crime of bail

23   jumping which is independent of the one you're facing.

24   Okay.

25             Is there anything else I have to address with




                     Transcriptions Plus II, Inc.
                                                                    12
                               Proceedings
 1   respect to Mr. Cabasso?

 2              MR. DAYAN:   If I may, Judge.    We have the

 3   $200,000 check with us.

 4              THE COURT:   Right.

 5              MR. DAYAN:   I would prefer, I think that

 6   actually the person who was posting that bond, that it

 7   would be returnable to him.      In other words, I want him

 8   to be the one posting the bond and it would be in his

 9   name.

10              THE COURT:   All right.    So I think that it --

11   well, the bond has to be to secure the defendant's

12   release.   It has to be taken down to the clerk's office

13   downstairs and they'll figure out how you should actually

14   set it up, so that it could be released to the person

15   that you think whose money it is, I suppose.

16              MR. DAYAN:   Correct.

17              THE COURT:   All right.    All I am doing is

18   advising the clerk's office downstairs that I have as

19   part of the bail package, ordered that a $200,000 cash

20   bond be accepted by the Court.     When you go downstairs to

21   present that sum by check, you can work out with the

22   clerk's office what if anything that paperwork should

23   reflect to secure what you just asked for.

24              MR. DAYAN:   Thank you.

25              THE COURT:   Okay.    Now has there been any




                     Transcriptions Plus II, Inc.
                                                                      13
                             Proceedings
 1   discussion in this case about -- all right.      So there's

 2   no speedy trial waiver, right, that's been asked for?

 3             MR. RICHARDSON:    That's correct, your Honor.

 4   The first status conference in this case is scheduled for

 5   next week and there's already an order of excludable

 6   delay.

 7             THE COURT:   All right.    What's the date of that

 8   conference?

 9             MR. RICHARDSON:    I believe it's the 15th, your

10   Honor, of January.

11             THE COURT:   And what is the time, so the

12   defendant is aware and it's on the record.

13             MR. RICHARDSON:    Let me refresh my memory

14   briefly, your Honor.   Your Honor, it's at 10:30 a.m.

15             THE COURT:   All right.    So January 18th, you

16   said?

17             MR. RICHARDSON:    15th, your Honor.      Wednesday,

18   January 15th at 10:30 a.m.

19             THE COURT:   All right.    January 15th at 10:30

20   a.m. is your next court appearance, Mr. Cabasso and that

21   is before Judge Hurley who is on the tenth floor, right?

22             MR. RICHARDSON:    Nine.

23             THE COURT:   Ninth floor.    All right.    Is there

24   anything else I have to address?

25             MR. RICHARDSON:    No, your Honor.




                    Transcriptions Plus II, Inc.
                                                              14
                             Proceedings
 1           THE COURT:    From the defendant?

 2           MR. DAYAN:    Nothing from the defense, Judge.

 3           THE COURT:    All right, folks, thank you very

 4   much.

 5           MR. RICHARDSON:    Thank you, your Honor.

 6                        (Matter Concluded)

 7                             -o0o-

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                  Transcriptions Plus II, Inc.
                                                           15
          C   E    R   T   I   F   I   C   A     T   E



          I, LINDA FERRARA, hereby certify that the

foregoing transcript of the said proceedings is a true

and accurate transcript from the electronic sound-

recording of the proceedings reduced to typewriting in

the above-entitled matter.



          I FURTHER CERTIFY that I am not a relative or

employee or attorney or counsel of any of the parties,

nor a relative or employee of such attorney or counsel,

or financially interested directly or indirectly in this

action.



          IN WITNESS WHEREOF, I hereunto set my hand this

23rd day of July 2021.




                           AAERT CET 656
                           Transcriptions Plus II, Inc.




                  Transcriptions Plus II, Inc.
